Case: 20-40319      Document: 00515688910         Page: 1    Date Filed: 12/30/2020




              United States Court of Appeals
                   for the Fifth Circuit                           United States Court of Appeals
                                                                            Fifth Circuit

                                                                          FILED
                                                                  December 30, 2020
                                   No. 20-40319
                                                                     Lyle W. Cayce
                                                                          Clerk
   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   DeWayne Karl Pipkins,

                                                          Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Eastern District of Texas
                            USDC No. 6:00-CR-4-2


   Before Dennis, Southwick, and Engelhardt, Circuit Judges.
   Per Curiam:*
          DeWayne Karl Pipkins, federal prisoner # 08515-078, moves for
   appointment of counsel in this appeal from the district court’s order denying
   in part and granting in part his motion seeking a reduction in his sentence for
   conspiracy to possess with intent to distribute more than 50 grams of cocaine
   base, 21 U.S.C. §§ 846 and 841(a), pursuant to section 404 of the First Step


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-40319      Document: 00515688910         Page: 2   Date Filed: 12/30/2020




                                   No. 20-40319


   Act of 2018, Pub. L. No. 115-391, 132 Stat. 5194 (2018). The district court
   determined that Pipkins was eligible for the reduction, denied the motion in
   part with respect to Pipkins’s 292-month term of incarceration, and granted
   the motion in part by reducing his term of supervised release from five years
   to four years.
          We must examine the basis of our jurisdiction, sua sponte, if
   necessary. Mosley v. Cozby, 813 F.2d 659, 660 (5th Cir. 1987). The website
   of the Bureau of Prisons shows that Pipkins was released from prison on
   December 26, 2020. Because Pipkins has been released from prison and
   because his four-year term of supervised release is the mandatory minimum
   term, there is no relief which this court could grant should Pipkins prevail.
   See United States v. Heredia-Holguin, 823 F.3d 337, 340 (5th Cir. 2016) (en
   banc). Therefore, Pipkins’s appeal from the order denying in part and
   granting in part his motion for a reduction in sentence is moot. See id.; see
   also United States v. Booker, 645 F.3d 328, 328 (5th Cir. 2011) (18 U.S.C.
   § 3582(c)(2) motion).
          Pipkins’s motion for appointment of counsel is DENIED as
   unnecessary and the appeal is DISMISSED as moot.




                                        2